Citation Nr: 0106221	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-03 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a left elbow 
disability.  

4.  Entitlement to service connection for Wolff-Parkinson-
White syndrome (claimed as heart condition/dizziness).  

5.  Entitlement to service connection for bilateral hip 
disability.  

6.  Entitlement to service connection for a low back 
disability.  

7. Entitlement to service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to November 
1998.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Medical 
& Regional Office (M & ROC) which, among other things, denied 
service connection for right ankle, bilateral knee, left 
elbow, bilateral hip and low back disabilities as well as 
Wolff-Parkinson-White syndrome.  A notice of disagreement was 
filed in September 1999 and a statement of the case regarding 
these matters was issued in October 1999.  The appeal was 
properly perfected, with a January 2000 M & ROC personal 
hearing transcript accepted in lieu of a substantive appeal.

During a January 2000 personal hearing, the veteran withdrew 
her appeal with respect to the issue of entitlement to an 
initial rating in excess of 10 percent for cervical spine 
disability.  She also withdrew a claim for service connection 
for a left ankle disorder.  

The Board also notes that, during the January 2000 hearing, 
the veteran raised the issue of entitlement to service 
connection for a right elbow disability.  As this issue has 
not been adjudicated by the M & ROC, it is referred back for 
appropriate action.  

The issues of entitlement to service connection for left 
knee, bilateral hip and low back disabilities and Wolff-
Parkinson-White syndrome will be addressed in the Remand 
section of this decision.  


FINDINGS OF FACT

1. There is no confirmed diagnosis of a right ankle disorder.

2.  There is no confirmed diagnosis of a right knee disorder.

3.  There is no confirmed diagnosis of a left elbow disorder.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991) 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).

2.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

3.  A left elbow disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The Board is satisfied that all relevant facts pertaining to 
these claims have been properly and sufficiently developed.  
In this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of these issues is 
not required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The veteran has been provided a statement of 
the case and a supplemental statement of the case informing 
her of the medical evidence necessary for service connection 
for right ankle, right knee and left elbow disabilities.  Her 
service medical records have been obtained and appear 
complete as to these issues.  VA outpatient treatment records 
have been obtained and VA medical examinations were conducted 
in 1999.  During a January 2000 hearing, the veteran denied 
any post-service treatment for the right ankle, right knee or 
left elbow.  

In light of the above, a remand for obtaining additional 
medical records is not necessary.  Because the Board finds 
that no additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would not be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet.App. 384, 392-394 (1993).  

When examined for enlistment into service in February 1993, 
the veteran's upper and lower extremities and musculoskeletal 
system were normal and she was found qualified for 
enlistment.  Service medical records show that the veteran 
was treated for elbow and right knee complaints in July 1993 
and on multiple occasions for right ankle sprain.  On a 
report of medical history completed in August 1998, when she 
was examined for chapter separation, the veteran checked no 
to having a painful or trick elbow and knee and checked 
"don't know" next to having swollen or painful joints.  The 
examiner noted a left ankle sprain.  A report of medical 
examination dated the same day noted a right knee contusion 
with intermittent pains just above the patella and normal 
range of motion and that the veteran sprained her left ankle 
several times, with intermittent pains in the lateral 
malleolar area and normal range of motion.

Post service, on VA orthopedic examination in January 1999, 
the veteran complained that her elbows were tender when she 
lay on the floor and raised on her elbows.  She indicated 
that she could run on the treadmill for a short time but, 
with prolonged or vigorous running, her knees hurt.  In 
reporting her medical history, the veteran stated that she 
sprained both ankles on different occasions and did not 
receive any treatment.  Now, her ankles twisted easily.  She 
stated that her left elbow got sore while crawling on the 
ground in boot camp.  She was seen by a corpsman and given 
dressings for her elbows that she used until they healed.  
The veteran denied a history of right knee injury but said it 
swelled occasionally. 

Physical examination findings revealed that the veteran was 
able to do a full set squat of her knees that hurt her right 
knee.  She squatted flexion to 148 degrees and stood with the 
knee extended at 2 degrees.  She had no anterior drawer or 
lateral laxity.  There was no swelling, heat or redness of 
her knees.  The veteran complained primarily of the right 
knee and was very guarded with the examination, holding the 
knee fairly tense and taut during the examination.  Her gait 
was otherwise unremarkable.  Range of motion of the right 
ankle was dorsiflexion to 20 degrees and plantar flexion to 
45 degrees.  She heel-toe walked with no difficulty and had 
no complaint with squatting of the ankles.  She had full 
range of motion (flexion/extension to 145 degrees) of the 
left elbow.  There were faint scars on both elbows from 
crawling on the ground in an obstacle course, but these were 
healed.  X-rays of the ankles, knees and elbows were normal.  
The pertinent diagnoses were normal right knee, very faint 
scars on elbows due to abrasions from crawling on the ground 
in obstacle course, healed, and history of bilateral ankle 
sprains with normal examination at this time.  

VA outpatient treatment records dated from January to July 
1999 are not referable to complaints or diagnoses of or 
treatment for right knee and ankle and left elbow disorders.

At her January 2000 personal hearing at the M & ROC, the 
veteran testified that she had weakness in the right ankle 
and used an ankle support.  She denied ever being diagnosed 
with a right ankle condition or receiving any treatment for 
the right ankle since discharge from service.  She indicated 
that her knees hurt while running in basic training and that 
she continued to have problems throughout service.  
Currently, she has pain with standing or sitting for long 
periods of time.  She also stated that she suffered abrasions 
to her left elbow in service while crawling during boot camp.  
Now she can not lean on either elbow without having pain in 
the areas of the residual scars.  She denied being diagnosed 
with or being treated for a left elbow condition since 
service.  

The veteran has contended that service connection is 
warranted for right ankle and knee and left elbow disorders.  
However, when examined for entrance into service in February 
1993, her upper and lower extremities and musculoskeletal 
system were normal.  While she was treated for elbow and 
right knee complaints and ankle sprains in service, when 
examined for separation in August 1998, it was noted that she 
had a right knee contusion with intermittent pain above the 
patella, but normal range of motion and left ankle sprains 
also with normal range of motion.  Moreover, on VA 
examination in 1999, there was no medical showing that the 
veteran currently suffers from right ankle, right knee and 
left elbow disorders.  Clinical evaluation of the veteran's 
right ankle, right knee and left elbow by VA in January 1999 
was normal.  The examiner diagnosed normal right knee, 
history of bilateral ankle sprains with normal examination 
and very faint elbow scars due to abrasions from crawling on 
the ground in obstacle course, that were healed.  
Furthermore, the veteran has submitted no evidence to show 
that she currently has right knee and ankle and left elbow 
disorders.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has right knee 
and ankle and left elbow disorders has been presented.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In the absence of a confirmed diagnosis of right ankle, right 
knee and left elbow disorders, service connection for these 
disorders is not warranted.  The case law is well settled on 
this point.  In order for a claimant to be granted service 
connection for a claimed disability, there must be evidence 
of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection is limited to cases wherein the 
service incident has resulted in a disability, and in the 
absence of proof of a present disability, there can be no 
valid claim).  See also Rabideau v. Derwinski, 2 Vet. App. at 
144 (a service connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability).  Although the veteran, as a lay 
person, is competent under the law to testify about the 
symptoms that she has experienced or observed during or 
following service, she is not competent to diagnose a 
disability or to offer a medical opinion attributing a 
disability to service, as this requires medical expertise.  
See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Accordingly, as the preponderance of the evidence is against 
the veteran's claims, the claims for service connection for 
right knee and ankle and left elbow disorders must be denied.  
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports her claims.  The 
evidence now of record fails to show that the veteran has 
right knee and ankle and left elbow disorders related to 
service or any incident thereof.  Thus, the veteran's claims 
must be denied. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left elbow disability 
is denied.  


REMAND

Upon review of the evidence, the Board concludes that the 
claims for service connection for a left knee disability, 
Wolff-Parkinson-White syndrome, bilateral hip disability and 
low back disability require further development.  
Specifically, the Board notes that the January 1999 VA 
orthopedic examination did not contain any findings or 
diagnoses regarding the veteran's left knee and hips.  
However, an April 1999 VA outpatient record reflects her 
complaints of left knee pain.  In addition, a nexus opinion 
was not offered for the low back disability - degenerative 
spinal segment of L3-4, L4-5, and L5-6 with bulging disc - 
diagnosed on VA spinal examination in August 1999.  

Further, the February 1993 enlistment examination report 
indicates that the veteran's work up for Wolff-Parkinson-
White syndrome did not confirm the disease.  At her hearing, 
she testified that there was no confirmed diagnosis of Wolff-
Parkinson-White syndrome prior to her entry into service.  
However, on the report of medical history in connection with 
the enlistment examination in February 1993, the veteran 
reported that she had had heart trouble or murmur and periods 
of unconsciousness.  It was noted that she had fainted in 
1989 and was diagnosed with symptoms of Wolff-Parkinson-White 
syndrome.  Records dated in October 1992 and January 1993, 
prior to the veteran's period of active duty, also reflect 
possible Wolff-Parkinson-White syndrome.  Furthermore, VA 
outpatient records dated in 1999 are to the effect that the 
veteran became pregnant in mid-1998, was medically advised to 
terminate the pregnancy evidently due to her Wolff-Parkinson-
White syndrome and underwent a cardiac procedure.  A 1998 
private medical record indicates she underwent an EP-study 
and catheter ablation for Wolff-Parkinson-White with 
orthodromic SVT. 

By a rating decision in April 1999, the RO denied service 
connection for diabetes mellitus.  In a memorandum, dated in 
July 1999, the veteran's representative requested that the 
claim for service connection for diabetes mellitus be 
reopened.  The Board construes this as a notice of 
disagreement with the April 1999 rating decision as to that 
issue.  Neither the veteran nor her representative has been 
provided a statement of the case (SOC) as to this matter in 
accordance with 38 C.F.R. §§ 19.26 and 19.29 (2000).  Thus, a 
remand for such action is necessary.  Manlincon v. West, 12 
Vet. App. 238 (1998).

Accordingly, this case is REMANDED for the following:

1. The RO should issue to the veteran and 
her representative an SOC with respect 
to the denial of service connection 
for diabetes mellitus that was 
effectuated in April 1999.  The SOC 
should include all relevant law and 
regulations pertaining to the claim.  
The veteran must be advised of the 
time limit in which she may file a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2000).  Thereafter, only if 
an appeal has been perfected, should 
this issue be returned to the Board.

2. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her 
claims for left knee, bilateral hip 
and low back disabilities and Wolff-
Parkinson-White syndrome since 
service.  When the requested 
information and any necessary 
authorizations have been received, the 
RO should attempt to obtain copies of 
all indicated records and associate 
them with the claims file.  Further, 
the veteran should also be asked to 
identify all sources of treatment for 
Wolff-Parkinson-White syndrome prior 
to service, including treatment 
provided in 1989 as noted on the 
February 1993 Report of Medical 
History.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records that 
have not been previously secured and 
associate them with the claims folder.  
If after making reasonable efforts, 
the RO is unable to obtain all of the 
relevant records so sought, the RO 
must provide the veteran with written 
notification that it was unable to 
obtain records with respect to the 
claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  A 
copy of the notice must be associated 
with the claims file.
 
3. The RO should schedule the veteran for 
a VA orthopedic examination to 
determine the nature and etiology of 
the any left knee, bilateral hip and 
low back disabilities found to be 
present.  All indicated tests and 
studies should be performed and all 
clinical manifestations reported in 
detail.  The examiner should express 
an opinion as to whether any diagnosed 
left knee, bilateral hip and low back 
disability is as least as likely as 
not (50 percent probability) to be 
related to the veteran's period of 
active service including findings 
noted in the service medical records.  
A complete rationale for any opinion 
expressed should be provided.  The 
claims folder and a separate copy of 
this remand should be made available 
to and reviewed by the examiner prior 
to the examination.  The RO should 
inform the veteran of all consequences 
of his failure to report for the 
examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

4. The RO should schedule the veteran for 
a VA cardiovascular examination to 
determine the nature and etiology of 
her Wolff-Parkinson-White syndrome.  
All indicated tests and studies should 
be accomplished and all clinical 
manifestations reported in detail.  
The claims folder and a separate copy 
of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
The examiner is requested to the 
review the claims folder, including 
the pre and service medical records 
and offer an opinion as to whether 
Wolff-Parkinson White syndrome existed 
prior to the veteran's enlistment into 
service.  The examiner is further 
requested to offer an opinion as to 
whether it is as likely as not (50 
percent probability) that any 
currently diagnosed Wolff-Parkinson-
White (WPW) syndrome is due to disease 
or injury in service.  If any 
identified WPW syndrome is determined 
to have existed prior to service, the 
examiner is requested to offer an 
opinion as to whether the disorder 
underwent an increase in severity 
beyond the natural progression during 
the period of service (a distinction 
should be drawn between any temporary 
exacerbation of symptoms as opposed to 
an increase in the level of disability 
beyond natural progression).  A 
rationale for all opinions offered 
should be provided.  The claims folder 
should be made available to the 
examiner for review prior to the 
examination.  The RO should inform the 
veteran of all consequences of her 
failure to report for the examination 
in order that she may make an informed 
decision regarding her participation 
in said examination.

5. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in 
the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by VA, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

6. Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for a left knee disability, 
Wolff-Parkinson-White syndrome, 
bilateral hip disability and low back 
disability.  If any benefit sought 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case, 
that reflects RO consideration of all 
additional evidence since February 
2000, and the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	D.J. DRUCKER
	Acting Member, Board of Veterans' Appeals



 



